Case: 3:18-cr-00032-TMR Doc #: 176 Filed: 06/06/19 Page: 1 of 1 PAGEID #: 951



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

UNITED STATES OF AMERICA,                     :      CASE NO. 3:18-cr-032(4)

               Plaintiff,                     :      Magistrate Thomas Rose

vs.                                           :

CHRISTOPHER ROBERTS,                          :

               Defendant.

             MOTION OF DEFENDANT, CHRISTOPHER ROBERTS,
                   REQUEST TO APPOINT AN EXPERT

       Now comes Defendant, Christopher Roberts, seeking an order from the Court to

appoint an expert in order to determine the DNA findings as it relates to him in this case.

       WHEREFORE, the Defendant permits the appointment of an expert to review

the DNA findings relevant to him in this case.

Respectfully Submitted,

S/Aaron G. Durden
Aaron G. Durden, #0039862
Durden Law L.P.A., LLC
10 West Monument Avenue
Dayton, Ohio 45402
(937) 461-9400
(937) 222-1841
agdlawyer@aol.com
Trial Counsel for Defendant, Christopher Roberts


                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was duly served upon Assistant
United States Attorney, Amy Smith, by electronic filing, this 5th day of June, 2019.

S/Aaron G. Durden
Aaron G. Durden
